

116 S607 RS: Timely Review of Infrastructure Act
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 254116th CONGRESS1st SessionS. 607[Report No. 116–134]IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Cassidy (for himself, Mr. Gardner, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesOctober 22, 2019Reported by Ms. Murkowski, with an amendmentInsert the part printed in italicA BILLTo amend the Department of Energy Organization Act to address insufficient compensation of
			 employees and other personnel of the Federal Energy Regulatory Commission,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Timely Review of Infrastructure Act. 2.Addressing insufficient compensation of employees and other personnel of the Federal Energy Regulatory Commission (a)In generalSection 401 of the Department of Energy Organization Act (42 U.S.C. 7171) is amended by adding at the end the following:
				
					(k)Addressing insufficient compensation of employees and other personnel of the Commission
 (1)In generalNotwithstanding any other provision of law, if the Chairman publicly certifies that compensation for a category of employees or other personnel of the Commission is insufficient to retain or attract employees and other personnel to allow the Commission to carry out the functions of the Commission in a timely, efficient, and effective manner, the Chairman may fix the compensation for the category of employees or other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, or any other civil service law.
 (2)Certification requirementsA certification issued under paragraph (1) shall— (A)apply with respect to a category of employees or other personnel responsible for conducting work of a scientific, technological, engineering, or mathematical nature;
 (B)specify a maximum amount of reasonable compensation for the category of employees or other personnel;
 (C)be valid for a 5-year period beginning on the date on which the certification is issued;
 (D)be no broader than necessary to achieve the objective of retaining or attracting employees and other personnel to allow the Commission to carry out the functions of the Commission in a timely, efficient, and effective manner; and
 (E)include an explanation for why the other approaches available to the Chairman for retaining and attracting employees and other personnel are inadequate.
							(3)Renewal
 (A)In generalNot later than 90 days before the date of expiration of a certification issued under paragraph (1), the Chairman shall determine whether the certification should be renewed for a subsequent 5-year period. 
 (B)RequirementIf the Chairman determines that a certification should be renewed under subparagraph (A), the Chairman may renew the certification, subject to the certification requirements under paragraph (2) that were applicable to the initial certification.
							(4)New hires
 (A)In generalAn employee or other personnel that is a member of a category of employees or other personnel that would have been covered by a certification issued under paragraph (1), but was hired during a period in which the certification has expired and has not been renewed under paragraph (3) shall not be eligible for compensation at the level that would have applied to the employee or other personnel if the certification had been in effect on the date on which the employee or other personnel was hired.
 (B)Compensation of new hires on renewalOn renewal of a certification under paragraph (3), the Chairman may fix the compensation of the employees or other personnel described in subparagraph (A) at the level established for the category of employees or other personnel in the certification.
 (5)Retention of level of fixed compensationA category of employees or other personnel, the compensation of which was fixed by the Chairman in accordance with paragraph (1), may, at the discretion of the Chairman, have the level of fixed compensation for the category of employees or other personnel retained, regardless of whether a certification described under that paragraph is in effect with respect to the compensation of the category of employees or other personnel.
 (6)Consultation requiredThe Chairman shall consult with the Director of the Office of Personnel Management in implementing this subsection, including in the determination of the amount of compensation with respect to each category of employees or other personnel.
						(7)Experts and consultants
 (A)In generalSubject to subparagraph (B), the Chairman may— (i)obtain the services of experts and consultants in accordance with section 3109 of title 5, United States Code;
 (ii)compensate those experts and consultants for each day (including travel time) at rates not in excess of the rate of pay for level IV of the Executive Schedule under section 5315 of that title; and
 (iii)pay to the experts and consultants serving away from the homes or regular places of business of the experts and consultants travel expenses and per diem in lieu of subsistence at rates authorized by sections 5702 and 5703 of that title for persons in Government service employed intermittently.
 (B)LimitationsThe Chairman shall— (i)to the maximum extent practicable, limit the use of experts and consultants pursuant to subparagraph (A); and
 (ii)ensure that the employment contract of each expert and consultant employed pursuant to subparagraph (A) is subject to renewal not less frequently than annually..
			(b)Reports
 (1)In generalNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter for 10 years, the Chairman of the Federal Energy Regulatory Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on information relating to hiring, vacancies, and compensation at the Federal Energy Regulatory Commission.
 (2)InclusionsEach report under paragraph (1) shall include— (A)an analysis of any trends with respect to hiring, vacancies, and compensation at the Federal Energy Regulatory Commission; and
 (B)a description of the efforts to retain and attract employees or other personnel responsible for conducting work of a scientific, technological, engineering, or mathematical nature at the Federal Energy Regulatory Commission.
 (c)ApplicabilityThe amendment made by subsection (a) shall apply beginning on the date that is 30 days after the date of enactment of this Act.
 3.Report on the authority of the Secretary of Energy to implement flexible compensation modelsNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report examining the full scope of the hiring authority made available to the Secretary by the Office of Personnel Management to implement flexible compensation models, including pay for performance and pay banding, throughout the Department of Energy, including at the National Laboratories, for the purposes of hiring, recruiting, and retaining employees responsible for conducting work of a scientific, technological, engineering, or mathematical nature.October 22, 2019Reported with an amendment